MEMORANDUM DECISION
                                                                            FILED
Pursuant to Ind. Appellate Rule 65(D), this
                                                                      May 25 2017, 9:22 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the purpose                 CLERK
                                                                       Indiana Supreme Court
of establishing the defense of res judicata, collateral                   Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT
Thomas B. O’Farrell
McClure | O’Farrell
Noblesville, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Lynette (Pierce) Loud,                                       May 25, 2017

Appellant-Petitioner,                                        Court of Appeals Case No.
                                                             49A02-1611-DR-2683
        v.                                                   Appeal from the Marion Superior
                                                             Court

Yair Martinez-Ruiz,                                          The Hon. James B. Osborn, Judge
                                                             The Hon. Marshelle Dawkins
Appellee-Respondent.
                                                             Broadwell, Magistrate
                                                             Trial Court Cause No.
                                                             49D14-1503-DR-8631




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1611-DR-2683 | May 25, 2017            Page 1 of 19
                                          Case Summary

[1]   Lynette Pierce (now Lynette Loud, hereinafter “Mother”) and Yair Martinez-

      Ruiz (“Father”) were married on May 13, 2011, and separated in January of

      2015. As of May 31, 2016, the two children born of the marriage were five and

      two years old, and Mother had primary physical and legal custody. In April of

      2016, Mother filed a notice of intent to relocate with the Children to Texas with

      a new boyfriend she intended to marry.


[2]   In April and May of 2016, the trial court held a final hearing on the dissolution

      and Mother’s relocation request. Following the hearing, the trial court issued

      its order, which dissolved the parties’ marriage and denied Mother’s relocation

      request. The magistrate who presided over the dissolution signed the

      dissolution order and the subsequent denial of Mother’s motion to correct error,

      but a trial judge did not. Mother contends that the dissolution order is invalid

      because it was not signed by a trial judge and the trial court abused its

      discretion in denying her relocation request and in determining the parties’

      childcare expenses. Because we conclude that Mother has waived any

      challenge to the authority of the magistrate to issue the dissolution order but

      that the trial court abused its discretion in determining child support, we affirm

      in part, reverse in part, and remand for further proceedings.



                            Facts and Procedural History


      Court of Appeals of Indiana | Memorandum Decision 49A02-1611-DR-2683 | May 25, 2017   Page 2 of 19
[3]   Mother and Father were married on May 13, 2011, and separated in January of

      2015. On March 17, 2015, Mother petitioned for dissolution of her marriage

      with Father. The Children were born in November of 2010 and December of

      2013. On July 21, 2015, Mother petitioned for an order for protection, which

      the trial court granted ex parte the next day. On September 17, 2015, the parties

      agreed to a preliminary order that addressed the protective order and

      preliminary dissolution issues. The preliminary order provided, in part, that (1)

      Mother and Father would share custody of the Children with Mother having

      final decision-making authority, (2) Father would have parenting time each

      weekend except for the first weekend of each month and with one of the

      Children each Wednesday while that child was in preschool, (3) parenting-time

      exchanges would occur at the Jordan YMCA child watch in such a way that

      the parents would not meet, and (4) Father would pay $65.00 per week in child

      support and $75.00 per month for preschool tuition.


[4]   Following an incident involving the parties and Mother’s boyfriend in the

      parking lot of the Jordan YMCA on October 24, 2015, Father did not exercise

      parenting time until at least February 17, 2016. At a hearing on February 24,

      2016, the trial court ordered that Father’s parenting time be resumed pursuant

      to the preliminary order, with the exception of the Wednesday visitation with

      one of the Children, which was eliminated due to Father’s work schedule. Also

      on that date, Mother moved for a final dissolution hearing, which the trial court

      set for April 19, 2016. On April 14, 2016, Wife filed a notice of intent to move

      residence, stating that she planned to move to Fort Hood, Texas, with the


      Court of Appeals of Indiana | Memorandum Decision 49A02-1611-DR-2683 | May 25, 2017   Page 3 of 19
      Children in July of 2016. On April 19, 2016, Father filed his objection to

      Mother’s relocation request and a motion for modification of custody.


[5]   On April 19 and May 31, 2016, the trial court held hearings addressing the

      dissolution, Mother’s petition to relocate, and Father’s motion for modification

      of custody. At the hearing on April 19, 2016, the parties stipulated, inter alia,

      that Mother would have primary physical custody of the Children subject to

      Father’s parenting time, all exchanges would continue to occur at the Jordan

      YMCA child watch with the assistance of a mutually-acceptable third party,

      and the protective order would stay in place but that Father could contact the

      Children through Mother.


[6]   Also on April 19, 2016, Mother testified that it was her intent to marry her

      boyfriend, who was in the Army and stationed at Fort Hood, after her divorce

      from Father became final. On May 31, 2016, Mother testified that she had

      worked at the Cheesecake Factory for ten years in Indianapolis but that she

      would resume her lapsed Amway1 business if she relocated to Texas. Father

      testified that his gross income was approximately $400.00 per week and that he

      could not afford to travel to Texas to see the Children.




      1
        Mother testified that Amway is a “multilevel marketing company” and that her business would involve
      selling everything from “skin care to sport nutrition to, um, household cleaners … all from the comfort of
      [her] living room.” Tr. II pp. 101-02.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1611-DR-2683 | May 25, 2017               Page 4 of 19
[7]   On August 29, 2016, the trial court issued its dissolution order and ruling on

      Mother’s petition to relocate. The order included the following findings of fact:


              21.     Wife is requesting leave of Court to relocate to Texas with
                      the children. Husband objects to the relocation of the
                      children and requests the Court to modify custody in the
                      event of Wife’s move.
              22.     Wife’s reason for her relocation is to move in with her
                      romantic companion. Wife testified her intent is to re-
                      marry upon her divorce from Husband. Wife’s romantic
                      companion is in the military and currently stationed at Ft.
                      Hood, Texas; Wife acknowledge[s] Wife’s romantic
                      companion could be ordered to relocate at any time.
              23.     Wife testified that Wife intends to quit her job of ten years
                      in order to move to Texas and join her romantic
                      companion, then operate an Amway multi-level marketing
                      business from her home. Wife and the children do not
                      have any family members in the area where Wife wants to
                      relocate in Texas. Wife stated she would not move to
                      Texas if the children were not allowed to relocate with her.
              24.     Husband objects to Wife relocating with the children.
                      Husband asserted concerns about the children’s education,
                      lack of family members in the area, potential lack of stable
                      housing, an inability of the children to travel without
                      adults to accompany them, Husband’s inability to travel
                      due to potential restrictions on his ability to leave the state
                      and cost associated with travel to Texas, or midway
                      between Indiana and Texas.
              25.     Wife’s average gross weekly income is $569.
              26.     Husband’s gross weekly income is $520.
              27.     Wife’s weekly work-related childcare expense is $90.
                      Husband’s weekly work-related childcare expense is $60.
              28.     Wife claimed both children on her 2014 federal and state
                      income taxes and her 2015 federal and state income taxes.
      Court of Appeals of Indiana | Memorandum Decision 49A02-1611-DR-2683 | May 25, 2017   Page 5 of 19
                      Husband asserts Husband was entitled to claim at least
                      one child on his 2015 income taxes. Wife asserts Husband
                      was not entitled to claim either children due to Husband’s
                      child support arrearage. The Court finds that Husband
                      had a child support arrearage at the time the children were
                      claimed for the 2015 taxes.
              29.     Wife and Husband dispute whether Husband owes Wife
                      money for Husband’s cell phone. The Court does not find
                      that Husband owes Wife any money for the Sprint cell
                      phone bill.
      Appellant’s App. Vol. II pp. 14-15.


[8]   The trial court’s order included the following conclusions:

              4.      The parties have no property to divide.
              5.      With respect to debts asserted by each party, the Court
                      does not find Husband liable for Wife’s cell phone bill and
                      the Court does not find Wife liable for Husband’s tax
                      obligation.
              6.      The parties shall share joint legal custody, equally sharing
                      in major decision-making authority as to the parties’ minor
                      children.
              7.      The parties are not required to communicate by
                      exchanging a calendar; however, communication
                      regarding the children should occur through nonverbal
                      approaches, such as texting, or-preferably-email. Both
                      parties are required to make the other party aware of the
                      minor children’s scheduled activities.
              8.      Wife shall have primary physical custody and Husband
                      shall have parenting time according to the Indiana
                      Parenting Time Guidelines, which shall apply to the
                      parties in all respects, but for Husband’s parenting time
                      being:


      Court of Appeals of Indiana | Memorandum Decision 49A02-1611-DR-2683 | May 25, 2017   Page 6 of 19
                a.       The second and third weekend of each month,
                         Father shall have parenting time from noon
                         Saturday until 9:00 a.m. Monday; the fourth
                         weekend of each month, from noon Saturday until
                         6:00 p.m. on Sunday; in the event of a fifth
                         weekend, from noon on Saturday until 6:00 p.m. on
                         Sunday.
                b.       All exchanges of the minor children are to take
                         place at the Jordan YMCA child watch. The party
                         with the children shall drop them off at least fifteen
                         minutes before the exchange time. On Sunday
                         evenings, Father is to exchange the children with
                         another adult of whom both parties approve. The
                         Court discourages romantic companions of the
                         parties from participating in exchanges.
        9.      The Court does not approve the relocation of the minor
                children from Indiana. The Court finds that such
                relocation would not be for legitimate reasons and further
                would not be in the best interests of the parties’ minor
                children. If Wife chooses to relocate to Texas, Husband
                shall have primary physical custody, and Wife shall have
                Indiana Guideline parenting time with the minor children
                where distance is a major factor.
        10.     Husband shall pay child support in the amount of
                $54/week through INSCCU via Income Withholding
                Order. Child support payments may not be made in cash
                or via “in-kind” exchanges. Wife shall continue to pay the
                babysitter during her work shifts and Husband shall pay
                the babysitter during his work shifts. Wife shall pay the
                first $758.16 annually in uninsured medical expenses for
                the children with any remaining accounts paid 48% by
                Husband and 52% by Wife per the attached CSOW and
                the “6% Rule”. Husband shall pay $75 per month towards
                [the oldest child’s] school tuition.



Court of Appeals of Indiana | Memorandum Decision 49A02-1611-DR-2683 | May 25, 2017   Page 7 of 19
              11.     Beginning with 2016 State and Federal Taxes, Husband
                      shall be allowed to claim [the younger child] each year
                      going forward; beginning with 2016 Federal and State
                      Taxes, Wife shall be allowed to claim [the older child]
                      each year going forward.
              12.     The marriage of the parties is dissolved and they are each
                      returned to the status of unmarried persons.
      Appellant’s App. Vol. II pp. 16-18. The order was signed by Marion Superior

      Court Magistrate Marshelle Dawkins Broadwell but was not signed by a judge.

      On October 19, 2016, the order denying Mother’s motion to correct error was

      again signed by Magistrate Broadwell but not by a judge. Mother did not

      challenge the authority of Magistrate Broadwell to issue the dissolution decree

      in her motion to correct error.


                                Discussion and Decision

                                            Standard of Review

[9]   In the present case, Father has not submitted a Brief of Appellee. As a result,

      “[i]nstead of imposing upon this court the burden of controverting arguments

      advanced for reversal, [we] have long applied a less stringent standard of review

      with respect to showings of reversible error when the appellee fails to file a

      brief.” Johnson Cty. Rural Elec. Membership Corp. v. Burnell, 484 N.E.2d 989, 991

      (Ind. Ct. App. 1985). Birth Mother need only prove prima facie error to win

      reversal. Id. (citing Ind. State Bd. Of Health v. Lakeland Disposal Serv., Inc., 461
N.E.2d 1145, 1145 n.1 (Ind. Ct. App. 1984)). “In this context, ‘prima facie’




      Court of Appeals of Indiana | Memorandum Decision 49A02-1611-DR-2683 | May 25, 2017   Page 8 of 19
       means at first sight, on first appearance, or on the face of it.” Id. (quoting

       Harrington v. Harrington, 142 Ind. App. 87, 88, 233 N.E.2d 189, 191 (1968)).


[10]   In this case, the trial court entered findings of fact and conclusions thereon.

       Our review of findings and conclusions in such cases is well settled:

               Pursuant to Indiana Trial Rule 52(A), we do not “set aside the
               findings or judgment unless clearly erroneous, and due regard
               shall be given to the opportunity of the trial court to judge the
               credibility of witnesses.” Where, as here, the findings and
               conclusions are entered sua sponte, “the specific findings control
               only as to the issues they cover, while a general judgment
               standard applies to any issue upon which the trial court has not
               found, and we may affirm a general judgment on any theory
               supported by the evidence adduced at trial.” Sexton v. Sedlak, 946
N.E.2d 1177, 1183 (Ind. Ct. App. 2011), trans. denied.
       Miller v. Carpenter, 965 N.E.2d 104, 108–09 (Ind. Ct. App. 2012).


                             I. Authority of the Magistrate to
                                Issue the Dissolution Order
[11]   Mother contends that the dissolution decree and order on relocation and

       custody issues, as well as the trial court’s denial of her motion to correct error,

       must be set aside because there are no indications that a judge approved them.

       Indiana Code section 33-23-5-5 provides that


               A magistrate may do any of the following:
               (1) Administer an oath or affirmation required by law.
               (2) Solemnize a marriage.
               (3) Take and certify an affidavit or deposition.
               (4) Order that a subpoena be issued in a matter pending before
               the court.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-DR-2683 | May 25, 2017   Page 9 of 19
               (5) Compel the attendance of a witness.
               (6) Punish contempt.
               (7) Issue a warrant.
               (8) Set bail.
               (9) Enforce court rules.
               (10) Conduct a preliminary, an initial, an omnibus, or other
               pretrial hearing.
               (11) Conduct an evidentiary hearing or trial.
               (12) Receive a jury’s verdict.
               (13) Verify a certificate for the authentication of records of a
               proceeding conducted by the magistrate.
               (14) Enter a final order, conduct a sentencing hearing, and
               impose a sentence on a person convicted of a criminal offense as
               described in section 9 of this chapter.
               (15) Enter a final order or judgment in any proceeding involving
               matters specified in IC 33-29-2-4 (jurisdiction of small claims
               docket) or IC 34-26-5 (protective orders to prevent domestic or
               family violence).
               (16) Approve and accept criminal plea agreements.
               (17) Approve agreed settlements concerning civil matters.
               (18) Approve:
                   (A) decrees of dissolution;
                   (B) settlement agreements; and
                   (C) any other agreements;
               of the parties in domestic relations actions or paternity actions.

[12]   Moreover, Indiana Code section 33-23-5-8 provides that, subject to exceptions

       not implicated in this case, “a magistrate … does not have the power of judicial

       mandate [and] may not enter a final appealable order unless sitting as a judge

       pro tempore or a special judge.” Finally, Indiana Code section 33-23-5-9

       provides that, unless following a criminal trial or guilty plea hearing, “a

       magistrate shall report findings in an evidentiary hearing, a trial, or a jury’s

       verdict to the court. The court shall enter the final order.”

       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-DR-2683 | May 25, 2017   Page 10 of 19
[13]   As the Indiana Supreme Court has explained:


               Magistrates may enter final orders in criminal cases, I.C. §§ 33-
               23-5-5(14), -9(b), but otherwise “may not enter a final appealable
               order unless sitting as a judge pro tempore or a special judge.”
               I.C. § 33-23-5-8(2). Instead, they may only “report findings,”
               while “[t]he court shall enter the final order.” I.C. § 33-23-5-9(a).

       In re Adoption I.B., 32 N.E.3d 1164, 1173 n.6 (Ind. 2015).


[14]   Mother is correct that, pursuant to rather clear statutory authority, the

       dissolution decree and order on relocation and custody issues, and the trial

       court’s denial of her motion to correct error, should have been approved by a

       trial judge. That said, as Mother concedes, she did not object on this ground in

       the trial court, and this failure decides the issue. As the Indiana Supreme Court

       has explained, “[t]he proper inquiry for a reviewing court when faced with a

       challenge to the authority and jurisdiction of a court officer to enter a final

       appealable order is first to ascertain whether the challenge was properly made

       in the trial court so as to preserve the issue for appeal.” Floyd v. State, 650
N.E.2d 28, 32 (Ind. 1994). The Floyd court continued:


               [I]t has been the long-standing policy of this court to view the
               authority of the officer appointed to try a case not as affecting the
               jurisdiction of the court. Therefore, the failure of a party to
               object at trial to the authority of a court officer to enter a final
               appealable order waives the issue for appeal. We conclude that it
               is improper for a reviewing court to dismiss an appeal on these
               grounds where no showing has been made that the issue was
               properly preserved. Instead, the reviewing court should deny
               relief on grounds of waiver.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-DR-2683 | May 25, 2017   Page 11 of 19
       Id. Even though the dissolution order was not signed by a judge, Mother did

       not raise the issue in her motion to correct error (in which event, one imagines,

       the deficiency would almost certainly have been quickly remedied) and so has

       waived it for our consideration. Much as the Indiana Supreme Court did

       recently, however, “[w]e trust the court will observe this necessity on remand.”

       In re Adoption I.B., 32 N.E.3d at 1173 n.6.


                                             II. Relocation
[15]   Mother contends that the trial court abused its discretion in denying her request

       to relocate with the Children to Fort Hood, Texas. We review custody

       modifications for an abuse of discretion. In re Paternity of J.J., 911 N.E.2d 725,

       728 (Ind. Ct. App. 2009), trans. denied. The Indiana Supreme Court “has

       expressed a preference for granting latitude and deference to our trial judges in

       family law matters … because of trial judges’ unique, direct interactions with

       the parties face-to-face.” T.L. v. J.L., 950 N.E.2d 779, 784 (Ind. Ct. App. 2011)

       (citations and quotations omitted). We do not substitute our judgment for that

       of the trial court if evidence and legitimate inferences therefrom support the trial

       court’s judgment, which serves the interests of finality in custody matters.

       Baxendale v. Raich, 878 N.E.2d 1252, 1257-58 (Ind. 2008).


[16]   When a parent files a notice of intent to relocate, the nonrelocating parent may

       object by moving to modify custody or to prevent the child’s relocation. Ind.

       Code §§ 31-17-2.2-1(b); 31-17-2.2-5(a). When this objection is made, “[t]he

       relocating individual has the burden of proof that the proposed relocation is


       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-DR-2683 | May 25, 2017   Page 12 of 19
made in good faith and for a legitimate reason.” Ind. Code § 31-17-2.2-5(c). If

the relocating parent shows good faith and a legitimate reason, “the burden

shifts to the nonrelocating parent to show that the proposed relocation is not in

the best interest of the child.” Ind. Code § 31-17-2.2-5(d).


        (b) Upon [the filing of a notice of intent to move] of a party, the
        court shall set the matter for a hearing to review and modify, if
        appropriate, a custody order, parenting time order, grandparent
        visitation order, or child support order. The court shall take into
        account the following in determining whether to modify a
        custody order, parenting time order, grandparent visitation order,
        or child support order:
            (1) The distance involved in the proposed change of residence.
            (2) The hardship and expense involved for the nonrelocating
            individual to exercise parenting time or grandparent
            visitation.
            (3) The feasibility of preserving the relationship between the
            nonrelocating individual and the child through suitable
            parenting time and grandparent visitation arrangements,
            including consideration of the financial circumstances of the
            parties.
            (4) Whether there is an established pattern of conduct by the
            relocating individual, including actions by the relocating
            individual to either promote or thwart a nonrelocating
            individual’s contact with the child.
            (5) The reasons provided by the:
                (A) relocating individual for seeking relocation; and
                (B) nonrelocating parent for opposing the relocation of the
                child.
            (6) Other factors affecting the best interest of the child.

Ind. Code § 31-17-2.2-1(b).




Court of Appeals of Indiana | Memorandum Decision 49A02-1611-DR-2683 | May 25, 2017   Page 13 of 19
[17]   “Other factors affecting the best interest of the child[,]” Ind. Code § 31-17-2.2-

       1(b)(6), are the factors provided by our legislature in the Indiana Code, and

       include:


               (1) The age and sex of the child.
               (2) The wishes of the child’s parent or parents.
               (3) The wishes of the child, with more consideration given to the
               child’s wishes if the child is at least fourteen (14) years of age.
               (4) The interaction and interrelationship of the child with:
                   (A) the child’s parent or parents;
                   (B) the child’s sibling; and
                   (C) any other person who may significantly affect the child’s
                   best interests.
               (5) The child’s adjustment to the child’s:
                   (A) home;
                   (B) school; and
                   (C) community.
               (6) The mental and physical health of all individuals involved.
               (7) Evidence of a pattern of domestic or family violence by either
               parent.

       Ind. Code § 31-17-2-8.


[18]   Our supreme court has held that, even where there has not been a substantial

       change in one or more of the statutory factors affecting the best interests of the

       child set forth in Section 31-17-2-8, a change in custody may be ordered due to

       relocation of a parent. In re Paternity of J.J., 911 N.E.2d 725, 729 (Ind. Ct. App.

       2009 )(citing Baxendale, 878 N.E.2d at 1256-57). A trial court must, however,

       consider all of the statutory factors enumerated in the relocation statute codified

       at Subsection 31-17-2.2-1(b). Id. at 731. Moreover, “[o]n appeal it is not

       enough that the evidence might support some other conclusion, but it must

       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-DR-2683 | May 25, 2017   Page 14 of 19
       positively require the conclusion contended for by appellant before there is a

       basis for reversal.” Kirk v. Kirk, 770 N.E.2d 304, 307 (Ind. 2002) (citations and

       quotation marks omitted).


[19]   We conclude that the evidence presented in this case does not positively require

       reversal of the trial court’s denial of Mother’s request to relocate with the

       Children. As an initial matter, the trial court concluded that Mother did not

       carry her burden of showing a legitimate reason for relocation and that she was

       acting in good faith. We conclude, however, that relocation for the purpose of

       creating a family with a current or future spouse is generally sufficient to

       establish a legitimate reason for relocation and good faith, and is in this case.

       See In re the Paternity of X.A.S., 928 N.E.2d 222, 229 (Ind. Ct. App. 2010)

       (explaining that a father who had recently married a member of the U.S. Navy

       whose ship was docked in California and who wished to relocate to California

       to live with his spouse presented a good faith and legitimate reason for the

       relocation), trans. denied. That said, “‘[t]he Court of Appeals may affirm the

       trial court’s ruling if it is sustainable on any legal basis in the record, even

       though it was not the reason enunciated by the trial court.’” Thomas v. Thomas,

       923 N.E.2d 465, 470-71 (Ind. Ct. App. 2010) (quoting Moore v. State, 839
N.E.2d 178, 182 (Ind. Ct. App. 2005), trans. denied.).


[20]   The trial court heard and considered evidence regarding the distance involved

       in the proposed relocation and the and hardship and feasibility of maintaining

       parenting time. The trial court noted that Mother intended to relocate with the

       Children to Texas, which Mother testified would be an approximately

       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-DR-2683 | May 25, 2017   Page 15 of 19
       seventeen- to eighteen-hour drive from Indianapolis. Mother also proposed

       Memphis, Tennessee, as an exchange point, which would still be an eight-hour

       drive for Father. Father testified that, due to a pending criminal charge, he was

       not certain that he could even leave the State of Indiana and that, even if he

       could leave, visitation with the Children in Texas would be “extremely hard”

       and “difficult” and that he would not be able to afford to visit them. Tr. Vol. II

       p. 110.


[21]   Moreover, although not specifically cited by the trial court, the record contains

       evidence that Mother has, at times, thwarted Father’s visitation with the

       Children. Father testified that even without full custody, “she does whatever

       she wants, then if she has [full custody], she’s going to disappear from the

       world.” Tr. Vol. II p. 66. Father testified that Mother had kept the Children

       from him “for months” and that, in the event of relocation, “[s]he’s not going to

       follow the rules.” Tr. Vol. II p. 66.


[22]   As for Mother’s reasons for relocation, Mother testified that she intended to

       marry her boyfriend upon her divorce from Father and relocate with him to

       near Fort Hood, Texas, where he was stationed. Mother acknowledged,

       however, that her boyfriend was a “career soldier” who could be relocated at

       any time. Tr. Vol. II p. 101. Although Mother testified that she has family

       nearby Fort Hood, she testified that her sister, in fact, lived six hours away in

       Arkansas, which supports the trial court’s finding that Wife and the Children

       had no family members in the area. Father also objected to the move, citing

       uncertainties regarding the Children’s education. Mother testified that she did

       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-DR-2683 | May 25, 2017   Page 16 of 19
       not know the name of the school the older child would attend, nor had she

       visited it. The trial court also noted that Mother would be leaving a job she had

       had for ten years if she relocated to Texas and would rely, in part, on her

       dormant Amway business for income. Mother testified that the Children have

       a pediatrician that Mother “just really like[s]” in Indiana but that she does not

       know who their doctor would be in Texas. Tr. Vol. II p. 96.


[23]   Under the circumstances, we cannot say that the record positively requires

       reversal of the trial court’s disposition. The trial court heard evidence that

       relocation would be a significant hardship on Father and evidence suggesting a

       distinct possibility that Mother might be somewhat less than fully cooperative

       with visitation. The trial court was permitted to conclude that there were

       questions about the long-term stability of Mother’s situation in Texas, both with

       regard to the possibility of further relocation and Mother’s work situation.

       Mother points to evidence that would tend to support the granting of her

       request to relocation with the Children. This, however, is an invitation to

       reweigh the evidence, which we will not do. See Baxendale, 878 N.E.2d at 1257-

       58.


                                         III. Child Support
[24]           A trial court’s calculation of child support is presumptively valid.
               Bogner v. Bogner, 29 N.E.3d 733, 738 (Ind.2015). We review
               decisions regarding child support for an abuse of discretion.
               [Lovold v. Ellis, 988 N.E.2d 1144, 1149-50 (Ind. Ct. App. 2013)].
               An abuse of discretion occurs when a trial court’s decision is
               against the logic and effect of the facts and circumstances before
               the court or if the court has misinterpreted the law. Id. at 1150.
       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-DR-2683 | May 25, 2017   Page 17 of 19
               When reviewing a decision for an abuse of discretion, we
               consider only the evidence and reasonable inferences favorable to
               the judgment. Id.
       Mitten v. Mitten, 44 N.E.3d 695, 699 (Ind. Ct. App. 2015).


[25]   Mother contends that the trial court abused its discretion in calculating child

       support after finding that her weekly child-care expense is $90.00 and that

       Father’s is $60.00. We agree with Mother that this finding is unsupported by

       the evidence submitted to trial court. On April 19, Mother testified that the

       Children’s babysitter charged $30.00 per shift. On May 31, 2016, however,

       Mother testified that the Children’s babysitter had recently increased her rate to

       $40.00 per shift, and the trial court’s calculations are apparently based on the

       $30.00 rate. Consequently, we remand with instructions to recalculate the

       parties’ childcare obligations accordingly.



                                              Conclusion
[26]   We conclude that Mother waived any challenge she might have had to the

       magistrate’s authority to issue the dissolution decree by failing to object on that

       ground in the trial court. We further conclude that the trial court did not abuse

       its discretion in denying Mother’s request to relocate to Texas with the

       Children. Finally, we reverse the trial court’s order regarding child support, as

       it was based, in part, on findings regarding childcare costs that are not

       supported by evidence in the record.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-DR-2683 | May 25, 2017   Page 18 of 19
[27]   We affirm in part, reverse in part, and remand for further proceedings

       consistent with this decision.


       Baker, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-DR-2683 | May 25, 2017   Page 19 of 19